 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00022 TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   LETICIA TYSHALLE MARIE REED,                       DATE: October 17, 2019
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on October 17, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until January

22 9, 2020, at 9:30 a.m., and to exclude time between October 17, 2019, and January 9, 2020, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has produced over 8,000 pages of discovery associated with this

26          case, which includes among other things personal tax returns, investigative reports, and financial

27          records. The discovery, which consists of tax and personally identifying information, is subject

28          to a protective order that permits the defendant to review the discovery only in the presence of a


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        member of her defense team.

 2                b)      Counsel for defendant desires additional time to consult and review the discovery

 3        with his client due to the voluminous nature of the discovery and the order in place only allowing

 4        defendant to review discovery while in the presence of her attorney, to conduct investigation and

 5        research related to the charges, and discuss potential resolutions. Although, Defense Counsel has

 6        had numerous telephonic and email conversations with defendant, Defense Counsel has only

 7        been able to meet in person with his client on two occasions, additional meetings are necessary

 8        to review the voluminous discovery and prepare a potential defense. Additionally, Defense

 9        Counsel is seeking input from more than one potential expert in areas such as accounting and

10        computer forensics. The number of individuals allegedly involved with the defendant’s conduct

11        are over 60 and the monetary amount is in the hundreds of thousands of dollars. Because of the

12        graduated scale of potential sentences due to the dollar amount involved each claim has to be

13        thoroughly vetted prior to plea or trial setting.

14                c)      Counsel for defendant believes that failure to grant the above-requested

15        continuance would deny him the reasonable time necessary for effective preparation, taking into

16        account the exercise of due diligence.

17                d)      The government does not object to the continuance.

18                e)      Based on the above-stated findings, the ends of justice served by continuing the

19        case as requested outweigh the interest of the public and the defendant in a trial within the

20        original date prescribed by the Speedy Trial Act.

21                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22        et seq., within which trial must commence, the time period of October 17, 2019 to January 9,

23        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

24        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

25        of the Court’s finding that the ends of justice served by taking such action outweigh the best

26        interest of the public and the defendant in a speedy trial.

27                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

28

     STIPULATION REGARDING EXCLUDABLE TIME               2
     PERIODS UNDER SPEEDY TRIAL ACT
 1

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: October 11, 2019                             MCGREGOR W. SCOTT
 7                                                       United States Attorney
 8
                                                         /s/ SHELLEY D. WEGER
 9                                                       SHELLEY D. WEGER
                                                         Assistant United States Attorney
10

11
     Dated: October 11, 2019                             /s/ JARED FAVERO
12                                                       JARED FAVERO
13                                                       Counsel for Defendant
                                                         LETICIA TYSHALLE MARIE REED
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 15th day of October, 2019.
18

19

20

21                                                                    Troy L. Nunley
                                                                      United States District Judge
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
